UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

NEW HIGH-TECH ENTERPRISE
COMPANY INC.,

Plaintiff,

VS. CIVIL ACTION NO. 4:18-CV-1962

INTERWORKS UNLIMITED INC., et al,

Cn CO? 472 COR CO? COR COR (On (On?

Defendants.
ORDER
The Court has been advised that Defendant Interworks Unlimited, Inc. is under the
protection of the automatic stay in Bankruptcy. Accordingly, the captioned case shall be
ADMINISTRATIVELY CLOSED as to Defendant Interworks Unlimited, Inc. only.
The Clerk shall enter this Order and provide a copy to all parties.
SIGNED on this the (HS,y of July, 2019, at Houston, Texas.
(OuerartA,
VANESSA D. An
UNITED STATES DISTRICT JUDGE
